This cause came on to be heard upon the transcript of the record of the Public Utilities Commission of Ohio, and was argued by counsel.
Appellee, The New York Central Railroad Company, as lessee of The Cincinnati Northern Railroad Company, filed with the Public Utilities Commission an application to discontinue one round-trip, daily except Sunday, passenger service, furnished by an electro-motor train, between Van Wert, Ohio, and the Ohio-Michigan *Page 34 
state line, the northern terminus of the operation being at Jackson, Michigan. (For report of a former proceeding involving discontinuance of service between the Ohio-Michigan state line and Middletown, Ohio, see New York Central Rd. Co. v. PublicUtilities Commission, 129 Ohio St. 381, 195 N.E. 566, wherein this court held that the order of the commission denying that application to abandon that service was not unlawful or unreasonable.)
The commission, after hearing the evidence, granted the application to abandon passenger service, and denied an application for rehearing. Appellants took an appeal from that order to this court.
Under Section 504-3, General Code, the Public Utilities Commission is empowered to permit the abandonment of railroad service when the facts satisfy the commission that the withdrawal of service is reasonable, having due regard for the welfare of the public and the cost of operating the service. From a review of the record in this proceeding this court is of opinion that the order of the Public Utilities Commission is supported by the evidence and is not unlawful or unreasonable.
It is, therefore, ordered and adjudged that the order of the Public Utilities Commission be, and the same hereby is, affirmed.
Order affirmed.
WEYGANDT, C.J., STEPHENSON, JONES, DAY and ZIMMERMAN, JJ., concur.
  WILLIAMS and MATTHIAS, JJ., not participating. *Page 35